Maxweel, J.
The demurrer is upon two grounds: first, that there is a defect of parties plaintiff; and second, that the petition does not state a cause of action. The action is brought, primarily to restrain the defendants, in behalf of certain contributors to the erection of the church edifice, in which case, while it is proper to bring all who have contributed to that purpose before the court to prevent a multiplicity of suits, yet in a case like that set forth in the petition, a person who, in pursuance of an agreement set forth in the subscription list, has furnished funds to aid in the construction of a building for a public purpose, and which funds have been applied to that purpose, has a right to insist that such building shall not without good cause be converted to other uses; and he may maintain an action either in his own name or on behalf of all the subscribers, to prevent a violation of the contract. In such case all the parties in interest are not required to join as plaintiffs. Where one of the primary objects of the suit is to quiet title, it is necessary that all parties in interest be made parties either as plaintiffs or defendants, unless they are so numerous that it is impracticable to bring them all before the court. This is not the case here, and it is probable that the plaintiffs cannot maintain an action to quiet title. There is a defect of parties defendant, however, as the trustees should have been joined; but that objection is not raised by the demurrer. If the allegations of the petition are true, the plaintiffs were residents of the village of Battle Creek, and there being no church of the protestant faith in that village or vicinity, they contributed to the erection of the building in question. It was “further understood and agreed that said churbh building so to be erected was to be for the use and religious benefit of the residents of said village, and should always continue to be so, to be used for church purposes.”
*397“It was further understood that the residents of Battle Creek were to have the privilege of using said building for the purpose of having lectures and concerts of a religious nature held therein,” etc. That a church edifice was erected and used for the purpose for which it was built for two years, when it was attempted to be sold to the defendants, and no building to be erected in its place or within eight miles of Battle Creek. These facts, on their face, would seem to entitle the plaintiffs to relief. If the allegations of the petition are true, the money contributed by the plaintiffs was paid in pursuance of a specific agreement that it was to be applied in thé erection of the building in question. Such a building in a small village like Battle Creek no doubt enhanced the value of every piece of property in the village, and thus, aside from its use for the Baptist society, lectures, concerts, etc., was a direct benefit to the property owners. A church organization, like any other, must act in good faith with those contributing to the erection of an edifice for its use. A church edifice is the result, ordinarily, of many voluntary subscriptions. It would be the property of those who contributed to its erection, but for the fact that it was made as a donation to a particular society. The donation, however, is for a particular purpose — the erection of a church edifice. The money so contributed cannot be diverted and applied to another use without the donors’ consent — as the erection of a building for a college, however much the latter might be needed. If good faith requires the application of the money to the uses for which it was designed, the same, rule would seem to apply after the building was erected. If without adequate cause a religious society may sell a church building erected by voluntary contributors for that purpose, to carry on the mercantile or other business therein, and the persons who furnished the funds to erect the building be without remedy, the power would be liable to great abuse. But no society possesses such power. Justice and right *398between individuals lie at the foundation of the Christian religion, and this rule is as binding upon the various religious organizations as upon individuals. No sufficient cause being shown for the attempted sale of the building in question, the plaintiffs had a right, so far as appears, to enjoin the sale and transfer to the defendant.
The judgment of the district court is reversed, and the cause remanded, with leave to answer, and for further proceedings.
Reversed and remanded.
The other Judges concur.